
	

113 HR 5255 IH: Reforming Federal Procurement of Information Technology Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5255
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Ms. Eshoo (for herself, Mr. Connolly, Mr. Hanna, Mr. Swalwell of California, and Ms. DelBene) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To enhance the procurement of information technology by establishing a United States Digital
			 Government Office and United States Chief Information Officer, and for
			 other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Reforming Federal Procurement of Information Technology Act or RFP–IT Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increase in simplified acquisition threshold for information technology projects.
					Sec. 3. Permanent authority for use of simplified acquisition procedures for certain commercial
			 items.
					Sec. 4. Presidential Innovation Fellows Program.
					Sec. 5. Redesignation of Office and Administrator of Electronic Government as United States Digital
			 Government Office and United States Chief Information Officer.
					Sec. 6. Digital Service Pilot Program.
					Sec. 7. Analysis and report on streamlining and strengthening IT Schedule 70.
					Sec. 8. Report by Government Accountability Office on information technology acquisition by the
			 Federal Government.
					Sec. 9. Improving the quality of information technology solicitations.
					Sec. 10. FAR Council membership for Administrator of Small Business Administration.
				
			2.Increase in simplified acquisition threshold for information technology projects
			(a)IncreaseSection 134 of title 41, United States Code, is amended by striking means $100,000. and inserting the following:
				means—(1)$100,000; or
					(2)in the case of a contract for the purchase of information technology (as such term is defined in
			 section 11101 of title 40) services from a small business concern (as such
			 term is defined in section 3(a) of the Small Business Act (15 U.S.C.
			 632(a)), $500,000..
			(b)ConstructionNothing in the amendment made by subsection (a) shall be construed as affecting adjustments made
			 by, or the authority of, the Federal Acquisition Regulatory Council under
			 section 1908 of title 41, United States Code (relating to inflation
			 adjustment of acquisition-related dollar thresholds).
			3.Permanent authority for use of simplified acquisition procedures for certain commercial items
			Section 4202 of the Clinger-Cohen Act of 1996 (division D of Public Law 104–106; 10 U.S.C. 2304
			 note) is amended by striking subsection (e).
		4.Presidential Innovation Fellows Program
			(a)EstablishmentThere is established within the General Services Administration a program to be known as the Presidential Innovation Fellows Program (in this section referred to as the Program).
			(b)PurposeThe purpose of the Program is to bridge the gap between the private sector and the public sector by
			 bringing non-Government innovators into the Government to work
			 collaboratively for a period of time with Government innovators in order
			 to rapidly solve challenges of national importance.
			(c)AdministrationThe Administrator of General Services shall administer the Program.
			(d)Fellows
				(1)Selection of FellowsThe Administrator of General Services shall select Presidential Innovation Fellows for
			 participation in the Program.
				(2)Length of FellowshipsEach fellowship in the Program shall last 6 to 13 months, at the discretion of the Administrator of
			 General Services.
				(3)QualificationsIn order to participate in the Program, a candidate for fellow shall be a citizen of the United
			 States and able to fulfill the duties of the role for which the candidate
			 applies.
				5.Redesignation of Office and Administrator of Electronic Government as United States Digital
			 Government Office and United States Chief Information Officer
			(a)Redesignation of Office as United States Digital Government OfficeSection 3602(a) of title 44, United States Code, is amended by striking Office of Electronic Government and inserting an office to be known as the United States Digital Government Office or United States DGO.
			(b)Redesignation of head of Office as United States Chief Information OfficerSection 3602(b) of such title is amended to read as follows:
				
					(b)There shall be at the head of the office an officer who shall be known as the United States Chief
			 Information Officer (referred to in this section as the United States CIO), appointed by the President by and with the advice and consent of the Senate. The Director shall
			 delegate to the United States CIO the authority to administer all
			 functions set forth in this section or any other applicable law, except
			 that any such delegation shall not relieve the Director of responsibility
			 for the administration of such functions. The United States CIO shall
			 serve as principal adviser to the Director on Federal information
			 technology policy..
			(c)Conforming amendmentsSection 3602 of such title is further amended—
				(1)in subsection (c), by striking Administrator and inserting United States CIO;
				(2)in subsections (d), (e), and (f), by striking Administrator the first place it appears and inserting United States CIO; and
				(3)in subsections (f)(16) and (g), by striking Office of Electronic Government and inserting United States Digital Government Office.
				(d)ReferencesAs of the date of the enactment of this Act, any reference in law or regulation to the Office of
			 Electronic Government and the Administrator of the Office of Electronic
			 Government shall be deemed to refer to the United States Digital
			 Government Office and the United States Chief Information Officer,
			 respectively.
			6.Digital Service Pilot Program
			(a)EstablishmentThere is established within the United States Digital Government Office a pilot program to be known
			 as the Digital Service Pilot Program (in this section referred to as the Pilot Program).
			(b)PurposeThe purpose of the Pilot Program is to provide digital service experts to support executive
			 agencies on high-priority Federal information technology projects. The
			 Pilot Program shall be carried out in accordance with this section and may
			 include the initiative in the Office of Management and Budget to provide
			 such digital service experts.
			(c)Head of digital service pilot programThe United States Chief Information Officer shall administer the Pilot Program.
			(d)Projects
				(1)Minimum numberDuring the three-year period beginning on the date of the enactment of this Act, the Pilot Program
			 shall initiate and complete no fewer than five high-priority Federal
			 information technology projects in partnership with executive agencies.
				(2)Specific agency projectsOf the projects required under this subsection, at least one project shall be initiated in each of
			 the following entities:
					(A)The Office of Management and Budget.
					(B)The General Services Administration.
					(C)The Department of Homeland Security.
					(D)The Department of Veterans Affairs.
					(E)The Small Business Administration.
					(e)DefinitionIn this section, the term executive agency has the meaning provided that term by section 105 of title 5, United States Code.
			7.Analysis and report on streamlining and strengthening IT Schedule 70
			(a)Analysis requirementThe Administrator of General Services shall conduct an in-depth analysis of IT Schedule 70. The
			 analysis shall cover, at a minimum, the following:
				(1)Methods to enhance the administration of IT Schedule 70.
				(2)Identification of the most onerous or burdensome requirements related to using IT Schedule 70.
				(3)Methods to lower barriers to entry to using IT Schedule 70, to ensure that innovative information
			 technology firms are not discouraged by superfluous or unnecessary
			 barriers.
				(4)Ways to ensure that the Federal Government has direct access to the Nation’s most innovative
			 technology firms, which includes attracting companies that operate solely
			 in the commercial marketplace.
				(b)Report requirementThe Administrator shall submit to Congress a report on the analysis conducted under subsection (a),
			 not later than 365 days after the date of the enactment of this Act. The
			 report shall include the results of the analysis and specific
			 recommendations on potential administrative and statutory modifications
			 that would eliminate or fix any problems identified in the report.
			(c)IT Schedule 70 definedIn this section, the term IT Schedule 70 means the multiple award supply schedule of the General Services Administration for the
			 procurement of information technology.
			8.Report by Government Accountability Office on information technology acquisition by the Federal
			 Government
			(a)Report requirementThe Comptroller General of the United States shall submit to Congress one or more reports on the
			 following:
				(1)The effectiveness of the 18F program of the General Services Administration.
				(2)IT Schedule 70 (as defined in section 7), including the manner in which the Schedule does or does
			 not enable agencies to have access to effective, up-to-date technology at
			 competitive prices from the best technology firms.
				(3)Challenges and barriers to entry for small business technology firms, including the reasons why
			 certain small business technology firms that are successful in the private
			 sector decide not to enter the Federal marketplace.
				(b)DeadlineThe Comptroller General shall submit a report or reports under subsection (a) not later than 2
			 years after the date of the enactment of this Act.
			9.Improving the quality of information technology solicitations
			(a)Enhanced communication between government and industryNot later than 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be revised to clarify that agency acquisition personnel
			 are permitted and encouraged to engage in responsible and constructive
			 exchanges with industry, so long as those exchanges are consistent with
			 existing law and regulation and do not promote an unfair competitive
			 advantage to particular firms.
			(b)Priority goal for information technology managementThe United States Chief Information Officer, in consultation with the Administrator for Federal
			 Procurement Policy, shall advise the Director of the Office of Management
			 and Budget to ensure that the priority goal for the Federal Government
			 relating to information technology management under section
			 1120(a)(1)(B)(iii) of title 31, United States Code, addresses improving
			 the performance of Federal agencies in development specifications for a
			 contract for an information technology project.
			10.FAR Council membership for Administrator of Small Business Administration
			(a)Addition of Administrator of Small Business Administration to Federal Acquisition Regulatory
			 CouncilSection 1302(b) of title 41, United States Code, is amended—
				(1)by striking and at the end of subparagraph (C);
				(2)by striking the period and inserting ; and at the end of subparagraph (D); and
				(3)by adding at the end the following new subparagraph:
					
						(E)the Administrator of the Small Business Administration..
				(b)Conforming amendmentsSection 1303(a)(1) of such title is amended—
				(1)by striking and the Administrator of National Aeronautics and Space, and inserting the Administrator of National Aeronautics and Space, and the Administrator of the Small Business
			 Administration,; and
				(2)by striking and the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.), and inserting the National Aeronautics and Space Act of 1958 (42 U.S.C. 2451 et seq.), and the Small Business Act
			 (15 U.S.C. 631 et seq.),.
				
